DETAILED ACTION
This Office Action is in response to the Applicants' communication filed on December 7, 2020. Claims 21, 30 are amended, Claim 40 is added, Claims 1-20 remain to be cancelled, and presents arguments, is hereby acknowledged. Claims 21-40 are currently pending and have been examined. 
Notice of Pre-AIA  or AIA  Status 
The present application is being examined under the pre-AIA  first to invent provisions.
Response to Arguments
Applicant's arguments filed on December 7, 2020 have been fully considered. 
Regarding limitations of Claims of  the instant case in view of the amended Claims and upon further consideration, a new ground(s) of rejection, necessitated by the amendments is made in view of different interpretation of the previously applied references and new prior art as presented in this Office action. Therefore, Applicant’s arguments are moot. Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:


Claim(s) 21, 29-30, 34 and 40 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khlat et al. (United States Patent Publication 2012/0094623), in view of US 20060079275 A1 (Ella).
Regarding claims 21, 30, 34 Khlat discloses a communication system, comprising: 
a multi-feed antenna (113); 
a plurality of first signal paths (Low-Band RX, collectively seen as 124 and 128), each of the plurality of first signal paths associated with a different group of frequency bands (see paragraph [0032]: The RX RF switch circuit 112 includes a first low band switch 124 coupled between the first switch input 110 and a first low band output 126. A second low band switch 128 is coupled between the first switch input 110 and a second low band output 130); 
a multi-port switch (112) coupled to at least one of the plurality of first signal paths, the multi- port switch configured to selectively couple one of the plurality of first signals paths to a plurality of second signal paths (High-band RX, collectively seen as 132 and 136), each of the second signal paths associated with a different frequency bands (see paragraph [0032]: The RX RF switch circuit 112 includes a first low band switch 124 coupled between the first switch input 110 and a first low band output 126. A second low band switch 128 is coupled between the first switch input 110 and a second low band output 130. The RX RF switch circuit 112 also includes a first high band switch 132 coupled between the second switch input 114 and a first high band output 134. A second high band switch 136 is coupled between the second switch input 114 and a second high band output 138); 
a matching and isolation circuit associated with at least one of the plurality of first signal paths (see figure 14 and paragraph [0042]: FIG. 13 is a circuit diagram of the ATU 102 embodiment of FIG. 11 wherein an isolation switch 168 in series with an isolation resistor 170 is added for protection during high power transmission from an adjacent transmit antenna), the matching and isolation circuit comprising a tunable matching network (102, see paragraph [0033] for tuning details) and at least one Therefore, an isolation switch 168 in series with an isolation resistor 170 is coupled from the RF input 108 to ground GND. During GSM mode operation, the isolation switch 168 is closed so that any leakage power captured by the antenna 113 is routed away from the ATU 102 and dissipated by the isolation resistor 170, i.e. leakage from simultaneously transmitting signal (one of the first signal paths) is isolated from the receiving signal (the another one of the first signal paths. It is further noted that isolation circuit can be either switch circuit as in Khlat or filter circuits that are commonly used in multiband and/or multimode antenna filed, e.g. Ella: Figs. 4-6 ). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Khlat with the switch and filter circuits as further taught by Ella. The advantage to do so is to provide a mechanism to select and route signals among multiple antennas to minimize losses (Ella” [0002]-[0006])
Regarding claims 29 and 39, Khlat as modified discloses everything as applied above (see claim 21 and 30), in addition, Khlat discloses a feed path coupling section configured to selectively couple the plurality of first signal paths among a plurality of feed paths for the multi-feed antenna, as disclosed in paragraph [0032] and exhibited in figure 13 (see the RX RF Switch).
Regarding Claim 40, Khlat as modified teaches all elements of Claim 21. Khlat as modified further teaches:
The communication system of claim 21, wherein the multi-feed antenna is configured to transmit RF signals and receive RF signals (Ella: Fig. 4).
Claims 22-24 and 31-33 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Khlat in view of US 20060079275 A1 (Ella)  and in further view of Krenz et al. (United States Patent Publication 2011/0012792; hereinafter referred to as Krenz). 
Regarding claims 22 and 31, Khlat discloses everything as applied above (see claim 21 and 30), in addition, Khlat discloses wherein the system further comprises a control system (184) and controlling The receiver front end 174 receives information bearing RF signals from one or more remote transmitters provided by a base station (not shown). The ATU 102 tunes the antenna 178 to enhance the reception of an RF signal captured by the antenna 178); however, Khlat fails to disclose wherein the system further comprises a controller configured to control one or more of the tunable matching network and the at least one isolation switch based at least in part on a detected use condition.  However, the examiner maintains that it was well known in the art to provide wherein the system further comprises a controller configured to control one or more of the tunable matching network and the at least one isolation switch based at least in part on a detected use condition, as taught by Krenz.
            In a similar field of endeavor Krenz discloses an antenna arrangement for multimode communication device. In addition, Krenz discloses a multimode communication device having an antenna arrangement having a first antenna designed for operation in both low bands and high bands, a second antenna designed to operate solely or only in high bands, a tuner coupled to the first antenna adapted to adjust matching elements to modify return loss to lower reflected power, a switching mechanism for selecting between the first antenna and the second antenna, and a controller coupled to the switching mechanism and the tuner (see paragraph [0014]). Further, Krenz discloses diversity in addition to the split band or frequency diversity. The wireless communication device can operate to switch phone operation between bands associated with the separately located antennas based on hand grip loading imposed on the antennas. Thus, the arrangements disclosed can also provide better call drop performance (see paragraph [0032]).
            Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Khlat by specifically providing wherein the system further comprises a controller configured to control one or more of the tunable matching network and the at least one isolation switch based at least in part on a detected use condition, as taught by Krenz, for the purpose of providing better call drop performance by using known techniques to render expected results.
claims 23 and 32, Khlat and Krenz disclose everything as applied above (see claim 22 and 31), in addition, Krenz discloses wherein the controller is configured to control one or more of the tunable matching network and the at least one isolation switch based at least in part on a frequency band, as disclosed in paragraph [0032] (i.e., The wireless communication device can operate to switch phone operation between bands associated with the separately located antennas).
Regarding claims 24 and 33, Khlat and Krenz disclose everything as applied above (see claim 22 and 31), in addition, Krenz discloses wherein the detected use condition is associated with one or more of the presence of a head, a hand, a lap, wood, or metal proximate the antenna, as disclosed in paragraph [0032] (i.e., The wireless communication device can operate to switch phone operation between bands associated with the separately located antennas based on hand grip loading imposed on the antennas).
Claims 25-28 and 35-38 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over  Khlat in view of US 20060079275 A1 (Ella) and in further view of Krenz and Yoon et al. (United States Patent Publication 2013/0072125; hereinafter referred to as Yoon). 
Regarding claims 25, 27-28, 35, and 37-38 Khlat disclose everything as applied above (see claim 21 and 30), in addition Khlat discloses at least one isolation switch and wherein the tunable matching network is coupled between at least two of the plurality of first signal paths via one or more switches, as exhibited in figure 13; however, Khlat fails to disclose wherein the at least one isolation switch comprises a series switch or a shunt switch and wherein the tunable matching network is coupled in shunt between at least two of the plurality of first signal paths via one or more switches. However, the examiner maintains that it was well known in the art to provide wherein the at least one isolation switch comprises a series switch or a shunt switch and wherein the tunable matching network is coupled in shunt between at least two of the plurality of first signal paths via one or more switches, as taught by Krenz. 
In a related art, Krenz discloses the communication device 10 can include for example a multi-band or dual band antenna 18 that can reside at a bottom portion of the communication device 10 coupled to a communication circuit embodied as a transceiver 12, a low band tuner 26, a controller 30, and a 
            Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Khlat by specifically providing wherein the at least one isolation switch comprises a series switch or a shunt switch and wherein the tunable matching network is coupled in shunt between at least two of the plurality of first signal paths via one or more switches, as taught by Krenz for the purpose of providing better call drop performance by using known techniques to render expected results.
Moreover, the modified Khlat fails to disclose wherein the at least one isolation switch comprises a series switch and a shunt switch and wherein the at least one isolation switch comprises a multi-pole multi-throw switch. However, the examiner maintains that it was well known in the art to provide wherein the at least one isolation switch comprises a series switch and a shunt switch and wherein the at least one isolation switch comprises a multi-pole multi-throw switch, as taught by Yoon.
            In a similar field of endeavor Yoon discloses a switch for transmit/receive mode selection and antenna polarization. In addition Yoon discloses a switch 900 for controlling both polarization diversity and transmit/receive modes. In this example, transmission lines 902, 904 and 906, 908 are connected in series while single-pole, single-throw switches 204, 206, 208, 210 connected in shunt. The transmission line my include quarter wavelength micro-strip lines, such as any of those described herein. The transmission line loss portion of this switch 900 may be double as compared to examples with the transmissions lines positioned in shunt. The series configuration of the transmission lines 902, 904 and 906, 908 may be preferable if there is a need for additional routing between the transceiver and the antenna ports. The extra transmission lines used in the series configuration may provide for routing and connecting while performing as part of the double-pole, double-throw switch. Therefore, the series arranged transmission lines of switch 900 can provide polarization diversity and transmit/receive selection in one package (see paragraph [0053]).
            Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Khlat by specifically providing wherein the at least one isolation switch comprises a 
Regarding claims 26 and 36, Khlat, Krenz, and Yoon disclose everything as applied above (see claim 25 and 32), in addition, Krenz discloses wherein the series switch and the shunt switch are located on an antenna side of the tunable matching network in the first signal path, as exhibited in figure 1 (it is noted that the switching elements (32 and 52: corresponding to the series and shunt switches taught by Yoon) are located on the antenna side of the low band paths).
Conclusion
THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a). 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571)270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649